Citation Nr: 1122289	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  02-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to October 1969.  He had a period of active duty for training (ACDUTRA) from May 3, 1965 to October 2, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2009, the Board remanded the claims for additional development.

In May 2005, the Veteran presented personal testimony during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated May 1978, the RO denied the Veteran's claim of service connection for a back disorder.  The Veteran did not appeal this determination, and it became final.

2.  Evidence associated with the claims file since the May 1978 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a back disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  The weight of the competent and credible evidence of record weighs against the claim for service connection for a right knee disorder.
CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim for service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A chronic right knee disorder was not incurred in or aggravated by service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in an April 2001 letter issued prior to the decision on appeal, and in November 2003 and August 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the August 2009 letter provided the Veteran with notice in accordance with Kent.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and Social Security Administration records have been obtained.  VA examinations were performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Back Disorder

In a May 1978 rating decision the RO determined that service connection was not warranted for a back disorder.  It was noted, in essence, that the service treatment records reflected normal entrance and discharge examinations.  The RO noted that the Veteran received treatment for his back during service, but the diagnosis given was spondylosis.  The RO also noted that the Veteran injured his back subsequent to service while working as an automobile mechanic in November 1974.  The RO summarized that spondylosis was a congenital disorder and not a disability within the meaning of the law and additionally held that the Veteran's back disorder was not shown by the evidence of record to have been incurred in or aggravated by service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the May 1978 rating decision includes VA treatment records, Social Security Administration records, the transcript of the Veteran's May 2005 DRO hearing, and additional statements from the Veteran.  While some of the records note the Veteran's present diagnoses of lumbar spine spondylosis and degenerative disk disease, none of the records indicate that the Veteran's back disorder was incurred in or aggravated by his active duty, which was the basis for the prior denial.  In fact, a September 2010 VA examiner specifically opined that it was less likely than not that the Veteran's back disorder was related to his military service.  Another VA examiner opined in February 2011 that the Veteran's current lumbar spine disorder was not due to his acute treatment while on active duty, and the Veteran's spondylosis was more likely congenital in nature and not aggravated beyond normal progression by military service.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the May 1978 rating decision, while new in that it has not been previously considered, this evidence is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating or validating the Veteran's claim.  The evidence added to the record does not include competent and credible evidence which demonstrates that the Veteran's current back disorder was incurred in or aggravated beyond the normal progression of the disease by his active duty service, which were the bases for the prior determination.  The medical reports reflect the Veteran's current condition, and contain opinions which weigh against the claim.  The Veteran's statements are merely redundant of the evidence previously considered.

The Board does not dispute that the Veteran currently experiences symptoms relating to his back.  Unfortunately, there is still no competent and credible medical evidence of record which indicates that the Veteran's current back disorder was incurred in or aggravated beyond the normal progression of the disease by his active duty.  As the information provided in support of the application to reopen the claim for service connection for a back disorder does not include new and material evidence, the appeal as to this issue must be denied.

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

The Board observes that, with respect to the Veteran's Air National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Right Knee Disorder

In this case, a September 1965 service examination report completed at the end of the Veteran's period of ACDUTRA reflects that he had normal lower extremities.  The Veteran indicated on a September 1965 Report of Medical History (RMH) that he did not have arthritis or a "trick" or locked knee.  Another May 1968 retention examination report noted a normal clinical evaluation of the lower extremities.  The Veteran again indicated on a May 1968 RMH that he did not have arthritis or a "trick" or locked knee.

In January 1969, a service examiner noted that the Veteran had an old trauma to his right knee with no evidence of disease at that time.  An orthopedic clinic record from January 1969 contains the Veteran's report of aching pain in his right knee of 4 years duration.  The note reflects that the Veteran had no recent injuries to his right knee, and the examiner gave a diagnosis of right medial femoral osteochondritis dessicans.  The Veteran's September 1969 separation examination report included a normal clinical evaluation of his lower extremities.  The Veteran indicated on his September 1969 RMH that he did not have arthritis or "trick" or locked knee.  A reserve enlistment examination report from May 1975 shows that the Veteran's lower extremities were normal.  The Veteran again noted on a May 1975 RMH that he did not have arthritis or a "trick" or locked knee.

On VA examination in November 1977, no right knee disorder was recorded by the examiner.

In December 2000, the Veteran told a VA examiner that he began to experience right knee pain after a fall during his military service.  The knee was not examined.

A VA radiology report from August 2001 reflects that the Veteran had medial joint space thinning consistent with degenerative joint disease in his right knee.  

A March 2002 VA orthopedic clinic record contains a diagnosis of severe medial compartment degenerative changes of the right knee.  A VA examiner gave a diagnosis of moderate to severe degenerative joint disease of the right knee in May 2002.  Additional VA outpatient records through 2009 reflect the Veteran's complaints and treatment for right knee pain.

During his May 2005 DRO hearing, the Veteran stated that while on active duty, he caught his leg in a tent rope and hit his right knee against a bar.  He indicated that he did not seek medical treatment after the incident.  He indicated that he had trouble with his knee for three or four days afterwards.  He related that the first time he sought treatment post-service was in 2001.

On VA examination in March 2006, the examiner recorded that the Veteran had experienced knee pain for the last four or five years.  Following the examination, the examiner gave a diagnosis of narrowing of the medial compartment of the right knee with bone-on-bone phenomenon.  The examiner opined that the knee arthritis was less likely than not related to the Veteran's diabetes mellitus.

On VA examination in April 2010, the Veteran reported that he had injured his knee while on active duty.  He underwent a right knee replaced in September 2009.  After examining the Veteran, the physician gave a diagnosis of right total knee replacement.  He opined that it was less likely than not that the Veteran's knee condition was related to any incident that occurred over 40 years ago during the Veteran's service.

In February 2011, another VA examiner reviewed the claims file and remarked on the Veteran's prior treatment during and after service.  After discussing the available evidence in the claims file, the examiner opined that based on the evidence available, the Veteran's right knee condition was less likely than not due to his treatment while on active duty.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and so his statements concerning experiencing a continuity of right knee pain since an event during his military service are considered to be competent.  

However, while the Veteran's statements regarding his right knee are competent, the Board finds that they are not credible.  Although the Veteran currently states that he has had a continuity of right knee symptoms since injuring his knee while on active duty in 1968 or 1969, he indicated on his September 1969 RMH that he did not have arthritis or "trick" or locked knee.  Nearly seven years after leaving military service, the Veteran again noted on a May 1975 RMH that he did not have arthritis or "trick" or locked knee.  The Veteran's current statements appear to be contradicted by what he indicated on his September 1969 and May 1975 Reports of Medical History.  As the evidence of record shows that the Veteran has contradicted himself, the Board finds the Veteran's statements to not be credible and outweighed by the other evidence of record..

Turning to the medical evidence, the VA examiners in April 2010 and February 2011 reviewed the claims file, considered all of the Veteran's available service, private, and VA medical records, and provided adequate reasoning and bases for the opinion that the Veteran's current right knee disorder was less likely than not associated with the Veteran's military service.  The VA examiners did not employ speculative language and opined directly on the Veteran's situation.  They explained the evidence that supported their opinions.  Thus, these opinions are assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the April 2010 and February 2011 VA opinions outweigh the assertions of the Veteran, and service connection for a right knee disorder is not warranted.

Additionally, the Board recognizes that the first evidence of record that gives any indication that the Veteran sought medical attention for his right knee is from 2001-nearly 32 years after the Veteran left active duty.  Further, earlier private treatment records and a VA medical examination report dated in 1977 are silent for complaints or findings regarding the right knee.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board has also considered whether service connection for arthritis could be established on a presumptive basis.  To establish service connection for a disability on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, no medical evidence demonstrates that the Veteran experienced arthritis to a compensable level within a year after his discharge from active duty.  Therefore, service connection for a right knee disorder cannot be established on a presumptive basis.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a back disorder; the appeal is denied.

Service connection for a right knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


